Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-6, 8-11, and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance.
Claims 1 and 11: In view of the limitations the prior art does not explicitly describe or reasonably suggest alone or in combination wherein the power supply module is electrically connected to the connector through the bulk capacitor, a first switch, an end of the first switch electrically connected to the rectifying module, other end of the first switch electrically connected to an end of the bulk capacitor and grounded, a second switch, an end of the second switch electrically connected to the second pin, other end of the second switch electrically connected to the bulk capacitor and grounded; and a detecting module, the detecting module electrically connected to the second pin, the fourth pin, the sixth pin, and the second switch, wherein the detecting module detects a voltage between the second pin and the fourth pin and a voltage between the fourth pin and the sixth pin, the detecting module is configured to control the first switch and the second switch according to the voltage which is detected.
The prior art made of record in form 893 and 1449, discloses a detachable power cable interface box (PCIB) for coupling AC power to a rack-level power infrastructure is described.  The detachable PCIB includes a body section and a terminal disposed within the body section.  The terminal may be coupled to an AC power source.  A wiring block may also be disposed within the body, and the modular wiring block may be coupled to the terminal.  The wiring block may arrange power input from the AC power source into a pre-determined output configuration 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DEVON A JOSEPH/Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846